Citation Nr: 1754448	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent, prior to April 18, 2012, and 50 percent from April 18, 2012 to October 1, 2015, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 20 percent for lumbar spine disorder.

3.  Entitlement to a compensable rating for tension headaches.

4.  Entitlement to a compensable rating for left foot plantar fasciitis.

5.  Entitlement to service connection for bilateral wrist disabilities.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for neck strain.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 2002 to July 2011.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Auburn, Washington.  The claims are now properly before the RO in St. Petersburg, Florida.

The September 2011 rating decision addressed 16 claims.  The Veteran's January 2012 notice of disagreement was for 11 issues (PTSD, spine, headaches, xerosis cutis of the hands, left foot plantar fasciitis, neck strain, left arm condition, bilateral wrist disorders, left knee condition, left ankle condition, and right foot plantar fasciitis).  The July 2015 Statement of the case addressed the 11 issues listed in the January 2012 notice of disagreement.  In August 2015, the Veteran submitted a substantive appeal VA Form 9 for only 7 issues, which are listed above as the issues on appeal.  In November 2017, the Veteran and his representative indicated they wanted to withdraw all "12 or so" issues that were on appeal as he had been rated 100 percent disabled.

A September 2016 rating decision provided a 100 percent rating for PTSD effective October 2, 2015, and granted TDIU from April 18, 2012 to October 2, 2015.



FINDINGS OF FACT

1.  In a November 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for PTSD.

2.  In a November 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for a lumbar spine disorder.

3.  In a November 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for tension headaches.

4.  In a November 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for left foot plantar fasciitis.

5.  In a November 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for service connection for bilateral wrist disorders.

6.  In a November 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for service connection for a left knee disability.

7.  In a November 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for service connection for neck strain.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of a claim for an increased rating for PTSD prior to October 2, 2015 have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of a claim for an increased rating for a lumbar spine disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of a claim for a compensable rating for tension headaches have been met.  38 U.S.C. § 7105 (b) (2), (d)(5) (2012); 38 C.F.R.§ 20.204 (2017).

4.  The criteria for withdrawal of the appeal of a claim for a compensable rating for left foot plantar fasciitis have been met.  38 U.S.C.§ 7105 (b)(2), (d)(5) (2012); 38 C.F.R.§ 20.204 (2017).

5.  The criteria for withdrawal of the appeal of a claim for service connection for bilateral wrist disabilities have been met.  38 U.S.C.§ 7105 (b)(2), (d)(5) (2012); 38 C.F.R.§ 20.204 (2017).

6.  The criteria for withdrawal of the appeal of a claim for service connection for a left knee disability have been met.  38 U.S.C.§ 7105 (b)(2), (d)(5) (2012); 38 C.F.R.§ 20.204 (2017).

7.  The criteria for withdrawal of the appeal of a claim for service connection for neck strain have been met.  38 U.S.C.§ 7105 (b)(2), (d)(5) (2012); 38 C.F.R.§ 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.§§ 7104, 7105(d). 

In the present case, the Veteran has withdrawn the appeal as to the issues of entitlement to increased ratings for PTSD, a lumbar spine disorder, tension headaches, left foot plantar fasciitis, and entitlement to service connection for a left knee disability, bilateral wrist disorders, and neck strain in a November 2017 statement.  On his November 2017 withdrawal statement he indicated he wanted to withdraw all "12 or so issues" on appeal.  He indicated he was withdrawing his requests because he had been granted a 100 percent rating.  His representative's statement of withdrawal included a list of 12 issues, which were the 11 issues addressed in the SOC with the bilateral wrist conditions listed separately.  The Board notes that the Veteran's substantive appeal was only for the seven issues addressed above.  The list of issues withdrawn provided by the Veteran's representative included the seven issues addressed in this dismissal.  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204  . Given the Veteran's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate.  38 U.S.C.§  7105.


ORDER

Entitlement to an increased rating in excess of 30 percent, prior to April 18, 2012, and 50 percent from April 18, 2012 to October 1, 2015, for posttraumatic stress disorder (PTSD) is dismissed.

Entitlement to an increased rating in excess of 20 percent for lumbar spine disorder is dismissed.

Entitlement to a compensable rating for tension headaches is dismissed.

Entitlement to a compensable rating for left foot plantar fasciitis is dismissed.

Entitlement to service connection for bilateral wrist disabilities is dismissed.

Entitlement to service connection for a left knee disability is dismissed.

Entitlement to service connection for neck strain is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


